DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 26 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng, et al. (US Pre Grant Publication No. 2018/0310284 A1) (see also 62/488,131, with parallel citations).

	Regarding claim 25, Zeng discloses an apparatus, comprising one or more processors, (paragraphs 0026, 0051; see also 131, paragraphs 0024, 0049) a non-transitory computer-readable storage medium (paragraphs 0026, 0051; see also 131, paragraphs 0024, 0049) coupled to the one or more processors and storing program codes (paragraphs 0026, 0051; see also 131, paragraphs 0024, 0049)  to be executed by the one or more processors, the program codes including instructions for:

a. determining a sending time of a reference signal according to an on duration period of user equipment (UE); and (The system of Zeng discloses that the base station may transmit the tracking reference signal when the UEs DRX configuration places the UE in the on state [paragraph 0087 –“In some embodiments, the duration of the tracking RS may be configured based on a current DRX setting. For example, the network may only need to configure the tracking RS during the DRX on period and a few slots before the DRX on period.”; see also generally paragraphs 0083-0087; see also 131, paragraphs 0072-0078].)

b. sending the reference signal to the UE. (paragraphs 0072-0078 – see (a), supra; see also 131, paragraphs 0072-0078)

Regarding claim 26, Zeng discloses the on duration period of the UE comprises an on duration period of at least one of all UEs that need to receive the reference signal. (Zeng discloses that the tracking signal is an on-demand tracking signal for a single UE and is therefore is sent in the on period of at least one UE (the single UE) of all UEs that need to receive the reference signal (since the signal is for one UE, it is the group of all UEs that need to receive that signal) [paragraph 0087; see also generally paragraphs 0083-0087; see also 131, paragraphs 0072-0078]).
Regarding claim 32, Zeng discloses the UE is in a discontinuous reception mode (paragraph 0087; see also 131, paragraph 0078).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, et al. (US Pre Grant Publication No. 2018/0310284 A1) (see also 62/488,131 [“131”], with parallel citations) in view of Murkami, et al. (US Pre Grant Publication No. 2013/0308533 A1).

	Regarding claim 21, Zeng discloses an apparatus, comprising one or more processors (paragraph 0026, 0096; see also 131, paragraph 0024, 0079)  a non-transitory computer-readable storage medium (paragraph 0026, 0096; see also 131, paragraph 0024, 0079) coupled to the one or more processors and storing program codes to be executed by the one or more processors, the program codes including instructions for: 

Using an on duration period; and (The system of Zeng dislcoses that the apparatus/UE uses a DRX mode of operation including an on duration period and the base station transmits a reference signal, which the apparatus/UE receives [paragraph 0087 –“In some embodiments, the duration of the tracking RS may be configured based on a current DRX setting. For example, the network may only need to configure the tracking RS during the DRX on period and a few slots before the DRX on period.”; see also generally paragraphs 0083-0087; see also 131, paragraphs 0072-0078].)

receiving a reference signal from the network device during the on duration period (paragraphs 0083-0087; see also 131, paragraphs 0072-0078 – see (a), supra).

Zeng fails to disclose receiving configuration information of an on duration period from a network device. (i.e. Zeng discloses that the base station uses an already established DRX period to send the reference signal to the UE, but discloses no details of how the DRX period is configured to the UE). In Murkami discloses receiving configuration information of an on duration period from a network device (Murkami discloses that the base station may calculate the cycle and period of a DRX transmission and configure the UE with the cycle and period of DRX transmission to be used via a RRC transmission to the UE [paragraphs 0110-0111].)
Therefore since Murkami discloses base station based DRX configuration, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the gNB/base station of Zeng to transmit a RRC message to a UE to cause the UE to configure itself with an on and off duration for DRX consistent with the DRX configuration the UE utilizes in Zeng. The motive to combine is to improve the configurability of the UE by allowing the base station to alter DRX time periods to meet transmission requirements.
Regarding claim 22, Zeng discloses the on duration period comprises a sending time of the reference signal (see claim 21, surpa - paragraph 0087 –“In some embodiments, the duration of the tracking RS may be configured based on a current DRX setting. For example, the network may only need to configure the tracking RS during the DRX on period and a few slots before the DRX on period.”; see also generally paragraphs 0083-0087; see also 131, paragraphs 0072-0078).
Regarding claim 24, Zeng discloses the apparatus is in a discontinuous reception mode. (The system of Zeng discloses the UE operates in DRX [paragraphs 0083-0087; see also 131, paragraphs 0072-0078].)

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, et al. (US Pre Grant Publication No. 2018/0310284 A1) (see also 62/488,131 [“131”], with parallel citations) in view of Murkami, et al. (US Pre Grant Publication No. 2013/0308533 A1) as applied to claim 21 and further in view of Nam, et al. (US Pre Grant Publication No. 2013/0034064 A1).

Regarding claim 23, Zeng as modified by Mukami fails to disclose the reference signal is a channel state information reference signal. In the same field of endeavor, Nam discloses the reference signal is a channel state information reference signal. (The system of Nam discloses the use of CSI-RS for downlink channel measurement [paragraph 0094].)
Therefore since the system of Nam discloses the use of CSI-RS, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the reference signal of Zeng as modified by Mukami. The motive to combine is to use an already established downlink reference signal format for the reference signal to reduce development time through re-use.


Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, et al. (US Pre Grant Publication No. 2018/0310284 A1) (see also 62/488,131, with parallel citations) as applied to claim 25 and further in view of Nam, et al. (US Pre Grant Publication No. 2013/0034064 A1).

Regarding claim 27, Zeng discloses determining the sending time of the reference signal according to the on duration period of the UE by determining an intersection of a sending time and the on duration period of the UE and selecting the sending time of the reference signal from the intersection (Zeng discloses that the base station chooses a sending time of the reference signal from the intersection of a time period with the on period of the current DRX setting [paragraph 0087 –“In some embodiments, the duration of the tracking RS may be configured based on a current DRX setting. For example, the network may only need to configure the tracking RS during the DRX on period and a few slots before the DRX on period.”; see also generally paragraphs 0083-0087; see also 131, paragraphs 0072-0078].). Zeng fails to disclose determining the sending time according to a time configuration information table of the reference signal. In the same field of endeavor, Nam discloses determining the Nam discloses that the sending time of a CSI reference signal can be characterized using a table of possible subframe configurations that describe the times at which the CSI-RS is transmitted [paragraph 0080 and table 2].)
Therefore, since the system of Zeng discloses determining an intersection of a sending time for a reference signal and the on duration period of the UE and Nam discloses determining when a reference signal/CSI-RS can be sent based on a table, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the table based reference signals of Nam with the system of Zeng by determining intersection of a sending time for a reference signal and the on duration period of the UE of Zeng using the sending times dictated by the table of Nam. The motive to combine is to allow matching of the on period of the UE to the transmission of the reference signal, while staying within the framework of the subframe configuration elements of table 2 of Zeng to simplify development by re-using an existing way of describing when to send reference signals and to reduce overhead by allowing reference signals to be described using short reference signal subframe configurations. 
Regarding claim 28, Zeng as modified by Nam discloses determining the sending time of the reference signal according to the on duration period of the UE and the time configuration information table of the reference signal comprises obtaining an intersection of a sending time in the time configuration information table and the on duration period of the UE and selecting the sending time of the reference signal from the intersection (see claim 27, supra).
Regarding claim 29, Zeng fails to disclose the sending time of the reference signal is within the on duration period of the UE. In the same field of endeavor, Agiwal discloses the sending time of a reference signal is within the on duration period of the UE. (The system of Agiwal discloses that the UE 
Therefore, since Agiwal suggests that a reference signal could be transmitted entirely within the UE on period at the beginning of the on period, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the on period reference signal transmission of Agiwal with the system of Zeng by transmitting the reference signal only within the on duration of the UE at the start of the on duration. The motive to combine is to allow the system to perform the beam measurement during the on DRX period so no additional wake time is required outside of the assigned DRX to reduce overhead in signaling for the additional wake times and to also conserve power by limiting on time.
Regarding claim 30, Zeng fails to disclose but Agiwal discloses the sending time of the reference signal being within the on duration period of the UE comprises a start point of the sending time of the reference signal is the same as a start point of the on duration period of the UE. (See the combination made in claim 29, supra).
Regarding claim 31, Zeng fails to disclose the reference signal is a channel state information reference signal. In the same field of endeavor, Nam discloses the reference signal is a channel state information reference signal. (The system of Nam discloses the use of CSI-RS for downlink channel measurement [paragraph 0094].)
Therefore since the system of Nam discloses the use of CSI-RS, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the reference signal of Zeng as a CSI-RS. The motive to combine is to use an already established downlink reference signal format for the reference signal to reduce development time through re-use.

Claims 33-35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1701994 (“994”) (Author Unknown, NR C-DRX Operations with Beam Management, Doc. No. R2-1701994, pages 1-5, 17 February 2017).

Regarding claim 33, 994 discloses an apparatus, for:

a. determining an on duration period of user equipment (UE) according to a sending time of a reference signal;  (The system of 994 discloses that the gNB may determine the overall length of the DRX on period of a UE based on the time required to perform beam management, which includes the time used for beam measurement/the sending time of the beam measurement reference signals [pages 2-3, section 3.1, in particular Observation 5 – “There are two possible C-DRX operations considering beam management duration: 1) Set the ON duration longer than the required beam management duration and DL control signal reception for a specific UE.”; note also fig. 3, showing beam measurement based on a reference signal is performed during the on duration].) 

b. Sending the reference signal to the UE. [page 3, fig. 3, showing beam measurement based on a reference signal transmitted to the UE on the DL]

	994 fails to disclose an apparatus, comprising one or more processors; a non-transitory computer-readable storage medium coupled to the one or more processors and storing program codes to be executed by the one or more processors, the program codes including instructions for performing the recited functions. However, it is officially noted that it was well known in the art before the effective filing date of the invention to use a microprocessor and connected medium to perform system 
Regarding claim 34, 994 discloses the on duration period of the UE comprises an on duration period of at least one of all UEs that need to receive the reference signal. (994 discloses that the on duration is of the UE that is scheduled indicating that at least one UE on duration is referenced. Furthermore, at least the receiving UE needs to receive the reference signal, forming a group of at least one UE that needs to receive the signal.)
Regarding claim 35, 994 discloses determining the on duration period of the UE according to the sending time of the reference signal comprises determining that the sending time of the reference signal is within the on duration period of the UE. (The system of 994 determines the length of the C-DRX period such that sending time of the reference signal in the beam management is contained entirely within the C-DRX [pages 2-3, section 3.1].)
Regarding claim 40, 994 discloses the UE is in a discontinuous reception mode (pages 2-3, section 3.1 – UE is in C-DRX).

Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1701994 (“994”) (Author Unknown, NR C-DRX Operations with Beam Management, Doc. No. R2-1701994, pages 1-5, 17 February 2017) as applied to claim 33 and further in view of Agiwal, et al. (US Pre Grant Publication No. 2017/0251518 A1).

Regarding claim 36, 994 fails to disclose the sending time of the reference signal being within the on duration period of the UE comprises a start point of the on duration period of the UE is the same Agiwal the sending time of the reference signal being within the on duration period of the UE comprises a start point of the on duration period of the UE is the same as a start point of the sending time. (The system of Agiwal discloses that the UE performs beam management, including beam measurement based on a CSI-RS reference signal for measurement, at the start of the DRX on period [fig. 4, element 410 and 460 and paragraph 0083].)
Therefore, since Agiwal suggests that a reference signal could be transmitted entirely within the UE on period at the beginning of the on period, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the on period reference signal transmission of Agiwal with the system of 994 by transmitting the reference signal only within the on duration of the UE at the start of the on duration. The motive to combine is to allow the system to perform the beam measurement during the on DRX period so no additional wake time is required outside of the assigned DRX to reduce overhead in signaling for the additional wake times and to also conserve power by limiting on time.

Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1701994 (“994”) (Author Unknown, NR C-DRX Operations with Beam Management, Doc. No. R2-1701994, pages 1-5, 17 February 2017) as applied to claim 33 and further in view of Murkami, et al. (US Pre Grant Publication No. 2013/0308533 A1)

Regarding claim 37, 994 fails to disclose the program codes further include instructions for determining the sending time of the reference signal. (Note that determining the sending time includes periodically configuring the sending time of the reference signal per dependent claim 38) (i.e. 994 discloses the C-DRX is set up as a periodic transmission with an on and sleep duration [see pages 2-3, section 3.1, in particular fig. 2], but fails to explicitly disclose that the base station/gNB determines the Murkami discloses the program codes further include instructions for determining the sending time of the reference signal (Murkami discloses that the base station may calculate the cycle and period of a DRX transmission [paragraph 0110].)
Therefore since Murkami discloses base station based DRX calculation including the DRX period, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a gNB/base station to calculate the DRX reference signal transmission periods shown in 994 so as to determine the sending time of the reference signal. The motive to combine is to allow the DRX configuration to be performed by the base station to reduce load on other network devices. 
Regarding claim 38, 994 as modified by Mirkami determining the sending time of the reference signal comprises periodically configuring the sending time of the reference signal (see claim 37, supra).

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1701994 (“994”) (Author Unknown, NR C-DRX Operations with Beam Management, Doc. No. R2-1701994, pages 1-5, 17 February 2017) as applied to claim 33 and further in view of Nam, et al. (US Pre Grant Publication No. 2013/0034064 A1).

Regarding claim 39, 994 fails to disclose the reference signal is a channel state information reference signal. In the same field of endeavor, Nam discloses the reference signal is a channel state information reference signal. (The system of Nam discloses the use of CSI-RS for downlink channel measurement [paragraph 0094].)
Therefore since the system of Nam discloses the use of CSI-RS, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the reference signal of 994 as a CSI-RS. The motive to combine is to use an already established downlink reference signal format for the reference signal to reduce development time through re-use.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Lee, et al (US Pre Grant Publication No. 2019/0059054) – disclosing the use of an aperiodic tracking reference signal at the start of a C-DRX cycle (paragraph 0032)

b. Nagaraja, et al. (US Pre Grant Publication No. 2019/0058532) – disclosing transmitting CSI-RS in C-DRX on periods (paragraph 0079)

c. Chen, et al. (US Pre Grant Publication No. 2020/0205219) – disclosing matching a reference signal transmission with DRX on duration 

d. He, et al. (US Pre Grant Publication No. 2019/0254110) – disclosing aligning CSI-RS with the DRX cycle of an SCell (paragraph 0345)

e. Lin, et al. (US Pre Grant Publication No. 2019/0297577) – disclosing a DRX aligned reference signal (paragraph 0160)

f. Islam, et al. (US Pre Grant Publication No. 2020/0008261) – disclosing periodically transmitting reference signals during a DRX on period.



h. R1-1701187 (Author Unknown, C-DRX Beam Management Aspects, Doc. No. R1-1701187, pages 1-3, 25 August 2017) – disclosing C-DRX procedures for reference signals in beamforming

i. R1-1701291 (Author Unknown, Way forward for NR C-DRX, Doc. No. R1-1701291, pages 1-2, 17 February 2017) – disclosing creating common DRX active times for UEs attached to multiple base stations

j. R2-1704785 (Author Unknown, C-DRX enhancement in NR, Doc. No. R2-1704785, pages 1-6, 19 May 2017) – disclosing creating common DRX active times for UEs attached to multiple base stations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466